NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         FEB 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 BURK N. ASHFORD, AKA California                   No. 15-17417
 Sun,
                                                   D.C. No. 2:15-cv-00714-CKD
                   Plaintiff-Appellant,

   v.                                              MEMORANDUM*

 ALEX PADILLA,

                   Defendant-Appellee.

                    Appeal from the United States District Court
                        for the Eastern District of California
                  Carolyn K. Delaney, Magistrate Judge, Presiding**

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Burk N. Ashford, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations arising from his California trademark renewal application. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Rhoades v. Avon Prods., Inc., 504 F.3d 1151,

1156 (9th Cir. 2007). We affirm.

      The district court properly dismissed Ashford’s due process claim because

Ashford failed to allege facts sufficient to establish a deprivation of a

constitutionally protected property interest. See Wright v. Riveland, 219 F.3d 905,

913 (9th Cir. 2000) (setting forth elements of a procedural due process claim).

      To the extent that Ashford claimed he was entitled to trademark renewal

under California law, the district court did not abuse its discretion by declining to

exercise supplemental jurisdiction over this state law claim. See Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 1988) (where all federal claims are eliminated

before trial, courts generally should decline to exercise supplemental jurisdiction

over remaining state law claims); Tritchler v. County of Lake, 358 F.3d 1150, 1153

(9th Cir. 2004) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                    15-17417
      Ashford’s request for judicial notice and motion for sanctions, filed on

October 27, 2016, are denied.

      AFFIRMED.




                                         3                                   15-17417